J-A04044-19

                                   2019 Pa. Super. 155


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN LEKKA                                 :
                                               :
                       Appellant               :   No. 772 EDA 2018

             Appeal from the Judgment of Sentence October 4, 2017
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0001295-1978



BEFORE:      LAZARUS, J., KUNSELMAN, J., and COLINS*, J.

OPINION BY COLINS, J.:                                     FILED MAY 10, 2019

        Appellant, John Lekka, appeals from the judgment of sentence, imposed

upon resentencing for his 1978 conviction for first-degree murder,1 of a

minimum term of 45 years and a maximum term of life imprisonment and an

order to pay restitution in the amount of $1,000 to his victim’s family. We

vacate the order of restitution and affirm the judgment of sentence in all other

respects.

        We briefly recount the underlying facts in this matter, which are set forth

in a stipulation by the parties that was entered into the record at the

sentencing hearing. Court’s Ex. 2. On November 13, 1978, Appellant, then

aged 17, and Robert Buli, then aged 16, were working on Buli’s pickup truck

at Buli’s house when Diana Goeke, Buli’s ex-girlfriend who was aged 17,

____________________________________________


1   18 Pa.C.S. § 2502(a).


*    Retired Senior Judge assigned to the Superior Court.
J-A04044-19



arrived. Appellant, Buli and Goeke walked to a woody area behind a school

where Buli grabbed Goeke in a headlock, yelling at Appellant repeatedly to hit

Goeke. Appellant grabbed a piece of wood and hit her on the head, knocking

Goeke to the ground. Buli and Appellant then each hit Goeke multiple times

in the head with a metal pipe. Appellant and Buli proceeded to drag Goeke’s

body to a dug-out, earthen fort and left her there. Appellant and Buli returned

later that evening with Appellant’s sister’s boyfriend at which point they heard

Goeke gurgling inside the fort.         The three young men then carried a 225-

pound piece of concrete and placed it over the opening of the fort.         Buli

stomped on the concrete and it fell inside the fort onto Goeke, crushing her

skull.

         On November 16, 1978, Appellant and Buli confessed to their crimes in

police interviews, and they were charged with first-degree murder and

conspiracy.2 On September 17, 1979, Appellant and Buli pleaded guilty to

criminal homicide3 and conspiracy. A degree of guilt hearing took place on

September 20, 1979, at which point Appellant and Buli were found guilty by

the trial court of first-degree murder. On November 15, 1979, Appellant was

sentenced to life imprisonment on the murder charge and a consecutive period

of 5 to 10 years of incarceration on the conspiracy charge.


____________________________________________


2   18 Pa.C.S. §§ 2502(a) and 903, respectively.
3   18 Pa.C.S. § 2501.



                                           -2-
J-A04044-19



       On July 8, 2010, Appellant filed a petition under the Post Conviction

Relief Act (PCRA)4 in which he argued that his mandatory life sentence was

unconstitutional under the Eighth and Fourteenth Amendments of the United

States Constitutions. The PCRA court denied the petition without a hearing

pursuant to Rule of Criminal Procedure 907. Appellant appealed the denial to

this Court, which affirmed the PCRA court’s decision.

       In 2012, the United States Supreme Court held in Miller v. Alabama,

567 U.S. 460 (2012), that a mandatory sentence of life without possibility of

parole for individuals who were under the age of 18 at the time of the offense

violates the prohibition on cruel and unusual punishment in the Eighth

Amendment of the United States Constitution. Id. at 479-80. In Miller, the

Supreme Court listed various factors that a court must consider when

imposing a life-without-parole sentence on a juvenile offender including the

“hallmark features” of youth, such as “immaturity, impetuosity, and failure to

appreciate risks and consequences.” Id. at 476-78. This Court summarized

the Miller factors in Commonwealth v. Knox, 50 A.3d 732 (Pa. Super.

2012), which were subsequently adopted by our Supreme Court in

Commonwealth v. Batts, 66 A.3d 286 (Pa. 2013) (Batts I), as follows:

       [A]t a minimum [the sentencing court] should consider a
       juvenile’s age at the time of the offense, his diminished culpability
       and capacity for change, the circumstances of the crime, the
       extent of his participation in the crime, his family, home and
       neighborhood environment, his emotional maturity and
____________________________________________


4   42 Pa.C.S. §§ 9541–9546.


                                           -3-
J-A04044-19


      development, the extent that familial and/or peer pressure may
      have affected him, his past exposure to violence, his drug and
      alcohol history, his ability to deal with the police, his capacity to
      assist his attorney, his mental health history, and his potential for
      rehabilitation.

Id. at 297 (quoting Knox, 50 A.3d at 745).

      Appellant filed a second PCRA petition on August 23, 2012, seeking the

vacation of his life sentence pursuant to Miller. The PCRA court entered an

order denying Appellant’s second PCRA petition on November 7, 2014, which

Appellant appealed to this Court. While the appeal of Appellant’s second PCRA

petition was pending before this Court, the U.S. Supreme Court ruled in

Montgomery v. Louisiana, 136 S. Ct. 718 (2016), that Miller’s prohibition

of mandatory life-without-parole sentences for juvenile offenders was a

substantive rule that is retroactive in state cases on collateral review. Id. at

736. On March 23, 2016, this Court issued a decision vacating Appellant’s

mandatory life-without-parole sentence in light of Montgomery and

remanding for resentencing.

      Appellant’s resentencing hearing took place over the course of three

days in October 2017. At the conclusion of the hearing, the sentencing court

sentenced Appellant to a minimum of 45 years and a maximum of life

imprisonment on the first-degree murder charge with credit for time served.

Sentencing Order, 10/5/17; N.T., 10/5/17, at 6. This sentence was ordered

to run concurrently with the 5-to-10 year term of incarceration sentence

previously imposed in 1979 for the conspiracy charge.        Sentencing Order,

10/5/17; N.T., 10/5/17, at 7.      In addition, the sentencing court ordered


                                      -4-
J-A04044-19



Appellant to pay $1,000 in restitution to the victim’s heirs for funeral

expenses.5 Sentencing Order, 10/5/17; N.T., 10/5/17, at 6-7. Appellant filed

a motion for reconsideration of the sentence; at the hearing for the motion,

Appellant attempted to submit his Exhibit D-1, which analyzed the disposition

of the resentencing for each of the 120 juvenile offenders in Pennsylvania who

were resentenced pursuant to Miller and Montgomery. On March 5, 2018,

the sentencing court denied Appellant’s motion for reconsideration and the

admission of Exhibit D-1 into evidence. N.T., 3/5/18, at 3, 5-6. Appellant

then filed a timely appeal of the judgment of sentence.6

       Appellant presents six issues for our review:

       1. Was the Appellant’s sentence, ten years higher than that
       decreed by the Pennsylvania Supreme Court as a starting point
       for sentencing pre-2012 juveniles previously sentenced to life
       without parole, an abuse of discretion when the departure from
       that starting point was not explained?

____________________________________________


5 The sentencing court also initially directed Appellant to pay costs associated
with his resentencing. Sentencing Order, 10/5/17; N.T., 10/5/17, at 7. At
the January 18, 2018 hearing on Appellant’s motion for reconsideration of
sentence, the sentencing court acknowledged that the imposition of costs was
in error, and the sentencing court later amended the sentencing order to
reflect that costs were waived and notified the Department of Corrections.
Sentencing Order, 10/5/17 (as amended on 5/3/18); N.T., 1/18/18, at 47-
48; Letter of Bucks County Clerk of Courts, 5/7/18; see also
Commonwealth v. Davis, ___ A.3d ___, 2019 Pa. Super. 99, *6-9 (filed
March 29, 2019) (imposition of costs in resentencing a juvenile offender
pursuant to Miller and Montgomery was an illegal sentence under 16 P.S.
§ 1403 because that statute only permitted that the “costs of prosecution” be
imposed).
6Appellant filed his statement of errors complained of on appeal on March 29,
2018, and the sentencing court entered its opinion on May 16, 2018.


                                           -5-
J-A04044-19


      2. Was the Appellant’s sentence excessive when the sentencing
      court focused on what it inaccurately felt was the [Appellant]’s
      lack of insight and lack of acknowledgment of his role in the
      offense, and the nature of the crime, to the exclusion of an
      exemplary prison record and uncontradicted evidence that he was
      unlikely to re-offend?
      [3]. Did the sentencing court err in excluding evidence of
      sentences imposed throughout the Commonwealth in similar
      cases to measure whether its sentence promoted uniformity and
      certainty in sentencing?
      [4]. Did the sentencing court err in not applying the [] factors set
      forth in Miller v. Alabama?
      [5]. Is a sentence of forty-five years to life to a 17-year-old
      convicted of first degree murder an illegal de facto life sentence
      that cannot be imposed when the Commonwealth certified it will
      not seek a life sentence?
      [6]. Was a sentence of restitution imposed in the absence of any
      claim for it or evidence of the amount illegal?

Appellant’s Brief at 3-4 (questions reordered to facilitate disposition;

duplicative question omitted).

      Appellant’s first two issues relate to the discretionary aspect of his

sentence.   Where an appellant challenges the discretionary aspect of a

sentence, we must engage in a four-part analysis to determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his [] issue; (3) whether Appellant’s brief includes a concise
      statement of the reasons relied upon for allowance of appeal with
      respect to the discretionary aspects of sentence [pursuant to Rule
      of Appellant Procedure 2119(f), Pa.R.A.P. 2119(f)]; and (4)
      whether the concise statement raises a substantial question that
      the sentence is [not] appropriate under the [S]entencing [C]ode.

Commonwealth v. Williams, 198 A.3d 1181, 1186 (Pa. Super. 2018)

(citation omitted).




                                     -6-
J-A04044-19



       Appellant filed a timely notice of appeal, preserved his appellate issue

in a post-sentence motion, and included in his brief the concise statement

required by Rule 2119(f).         Appellant’s Brief at 34-38.7   Therefore, we will

address the issue of whether Appellant has raised a substantial question that

his sentence is not appropriate under the Sentencing Code.

       The determination of what constitutes a substantial question must
       be evaluated on a case-by-case basis. A substantial question
       exists only when the appellant advances a colorable argument
       that the sentencing judge’s actions were either: (1) inconsistent
       with a specific provision of the Sentencing Code; or (2) contrary
       to the fundamental norms which underlie the sentencing process.

Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018)

(internal citations and quotation marks omitted).

       In his first issue, Appellant argues that the sentencing court abused its

discretion    by    not   considering      our   Supreme   Court’s   statement   in

Commonwealth v. Batts, 163 A.3d 410, 457-58 (Pa. 2017) (Batts II), that

a sentencing court resentencing a juvenile offender should “seek guidance”

from the 35-year mandatory minimum for a 17-year old offender convicted of

first-degree murder under Section 1102.1(a)(1) of the Crimes Code, 18

Pa.C.S. § 1102.1(a)(1). Appellant contends that this claim is a substantial

question because the sentencing court imposed a sentence 10 years beyond
____________________________________________


7  While Appellant did not include within his Rule 2119(f) statement a
discussion of the reasons relied upon for his appeal with respect to the
argument that the sentencing court erred by not considering the Miller
factors, the Commonwealth has not objected, and therefore we will not find
that the absence of a Rule 2119(f) statement with respect to this issue results
in waiver. White, 193 A.3d at 982.

                                           -7-
J-A04044-19



the minimum without articulating any explanation for why it deviated from the

minimum proposed by our Supreme Court. We find this claim does present a

substantial question that warrants our review.      See Commonwealth v.

Macias, 968 A.2d 773, 776 (Pa. Super. 2009) (failure to set forth adequate

reasons for the sentence imposed presents a substantial question).

      Our standard of review for challenges to the discretionary aspects of

sentencing is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Conte, 198 A.3d 1169, 1176 (Pa. Super. 2018) (citation

omitted).

      Section 1102.1 of the Crimes Code was enacted in the wake of Miller

and sets forth the sentences to be imposed upon juvenile offenders who are

convicted of first- or second-degree murder on or after June 25, 2012, the

date Miller was issued. Under this statute, a juvenile offender convicted of

first-degree murder who was less than 18 years old but at least 15 years old

at the time of the offense would be subject to a sentence of a minimum of 35

years in prison and a mandatory maximum of life imprisonment, while an

offender who was 14 years old or under would be subject to a minimum of 25

years’ imprisonment and a mandatory maximum of life imprisonment.           18


                                     -8-
J-A04044-19



Pa.C.S. § 1102.1(a).      Section 1102.1 does not prohibit a sentencing court

from imposing a minimum sentence greater than provided in the statute. 18

Pa.C.S. § 1102.1(e). The statute also sets forth a separate set of factors that

a court must consider when determining whether to sentence a juvenile

offender   to   life   without   possibility   of   parole,   including   age-related

characteristics such as the defendant’s mental capacity, maturity and degree

of criminal sophistication. 18 Pa.C.S. § 1102.1(d).

      In Batts II, our Supreme Court reviewed the life-without-parole

sentence of the defendant, a juvenile offender who had been convicted in 2007

of first-degree murder and originally received a mandatory life-without parole,

but then was ordered to be resentenced following Miller. Batts II, 163 A.3d

at 418-21; see also Batts I, 66 A.3d at 295-97. The Court concluded that,

in light of the sentencing court’s own findings that the defendant was capable

of rehabilitation, the life-without-parole sentence imposed upon resentencing

violated the Eight Amendment prohibition on cruel and unusual punishment.

Batts II, 163 A.3d at 436-39. The Court held that, in cases such as this

where the Commonwealth does not seek to impose a life-without-parole

sentence upon resentencing, the sentencing court should apply the traditional

sentencing considerations of Section 9721(b) of the Sentencing Code, 42

Pa.C.S. § 9721(b), when fashioning its sentence. 163 A.3d at 460.    In

addition, the Court stated that “sentencing courts should be guided by the

minimum sentences contained in section 1102.1(a) of twenty-five years for a

first-degree murder committed when the defendant was less than fifteen years

                                        -9-
J-A04044-19



old and thirty-five years for a first-degree murder committed when the

defendant was between the ages of fifteen and eighteen.” Id. at 458.

       In this case, there is no doubt that the sentencing court followed the

Supreme      Court’s   instruction    in   Batts II    to   be   guided   by   Section

1102.1(a)(1)’s 35-year minimum sentence. During the closing remarks at the

sentencing hearing, both counsel for Appellant and counsel for the

Commonwealth addressed the 35-year minimum of Section 1102.1(a)(1).

N.T., 10/4/17, at 194-96, 199, 201, 217.            Moreover, the sentencing court

made comments during closing remarks that made clear that the court was

aware of Section 1102.1(a). Id. at 195, 199. Indeed, the Sentencing Court

explicitly recognized that the 35-year minimum of Section 1102.1(a)(1)

operated as the “mandatory minimum.”8                Id. at 199 (“[COUNSEL FOR

APPELLANT:]…He has served 39 years, which is going to be five years more

than the guidelines [of Section 1102.1(a)] for a murder case. THE COURT:

It’s not the guidelines, it’s the mandatory minimum.”).


____________________________________________


8 Though not argued by the parties, we note that this Court has held that the
Section 1102.1(a) 35-year minimum that is mandatory by the statute’s own
terms for individuals convicted on or after June 25, 2012 is not mandatory for
the resentencing of juveniles who were convicted prior to the effective date of
that statute. Commonwealth v. Hicks, 151 A.3d 216, 227-28 (Pa. Super.
2016). Though the Supreme Court in Batts II expressed that sentencing
courts should look to Section 1102.1 as guidance and that this would further
the goal of uniformity among the sentences of juveniles convicted of first-
degree murder regardless of their date of conviction, the Court did not
overrule Hicks and specifically declined to hold that Section 1102.1 was
mandatory upon resentencing of a juvenile offender originally convicted before
June 25, 2012. Batts II, 163 A.3d at 458 n.25.

                                           - 10 -
J-A04044-19



     While the sentencing court did not explicitly reference Section 1102.1

when issuing the sentence, it provided ample explanation for imposing the

sentence of 45-years-to-life imprisonment. N.T., 10/5/17, at 2-6; see infra.

Contrary to Appellant, we do not believe that Batts II imposes a requirement

that sentencing courts state their exact reasons for departing from the 35-

year minimum of Section 1102.1(a)(1). Rather, the sentencing court here

followed the directive of Batts II and addressed the general sentencing

criteria of Section 9721(b) of the Sentencing Code in crafting its sentence.

Accordingly, we conclude that Appellant’s first issue lacks merit.        Cf.

Commonwealth v. Rush, 162 A.3d 530, 543 n.10 (Pa. Super. 2017)

(“[W]hen the record demonstrates that the sentencing court was aware of the

guideline ranges and contains no indication that incorrect guideline ranges

were applied or that the court misapplied the applicable ranges, we will not

reverse merely because the specific ranges were not recited at the sentencing

hearing.”) (citation omitted); Commonwealth v. Rodda, 723 A.2d 212, 215-

16 (Pa. Super. 1999) (en banc) (stating that there is no requirement that a

sentencing court “evoke ‘magic words’ in a verbatim recitation of the

guidelines range” and affirmance is proper “where the record has reflected

that the court acted on a sound understanding of the sentencing range and

imposed sentence accurately” (citation omitted)).

     Next, Appellant argues that his sentence of 45 years to life

imprisonment was unduly harsh and the sentencing court focused on his

apparent lack of insight into his role in the murder of Goeke without

                                   - 11 -
J-A04044-19



recognizing the extensive evidence that he presented of his rehabilitation

during his years in prison. This issue presents a substantial question, and we

therefore proceed to address the issue on its merits. See Commonwealth

v. Caldwell, 117 A.3d 763, 769-70 (Pa. Super. 2015) (en banc) (holding an

excessive sentence claim, in conjunction with an assertion that the court failed

to consider mitigating factors, raises a substantial question).

      As stated above, a sentencing court has broad discretion, and a

sentence will only be reversed where the court misapplied or ignored the law,

exercised its judgment for reasons of partiality, prejudice, bias, or ill will, or

arrived at a manifestly unreasonable decision. Conte, 198 A.3d at 1176. “In

every case in which the court imposes a sentence for a felony or a

misdemeanor, the court shall make as a part of the record, and disclose in

open court at the time of sentencing, a statement of the reason or reasons for

the sentence imposed.” Commonwealth v. Antidormi, 84 A.3d 736, 760

(Pa. Super. 2014) (quoting Commonwealth v. Mouzon, 812 A.2d 617, 620-

21 (Pa. 2002)). The sentencing court is required to consider the particular

circumstances of the offense and the character of the defendant, with

reference   to   the   defendant’s   prior     criminal   record,   age,   personal

characteristics, and potential for rehabilitation.   Id. at 761.

      At the sentencing hearing, Appellant presented evidence regarding his

rehabilitation while in prison, including his education and work training and

his role in counseling other prisoners. Appellant presented the testimony of a

Catholic priest who stated that Appellant was a model inmate and described

                                      - 12 -
J-A04044-19



his role in religious services and ministry.    Appellant also presented the

testimony of two former inmates who stated that discussions with Appellant

had a positive impact on them and helped them to turn their lives around and

live positive lives upon release from prison.     A forensic psychologist who

examined Appellant testified that he suffered physically abusive behavior from

his father as a child that stunted his intellectual and emotional development,

but that Appellant had shown extensive growth while in prison and testing

revealed that he had an extremely low risk of recidivism. Finally, Appellant

addressed the court regarding his difficult childhood, his role in the murder of

Diana Goeke, and the work, educational, religious, and counseling programs

he participated in while incarcerated. When asked during direct examination

by his counsel why he went along with co-defendant Buli’s plan to kill Goeke

and then struck her at Buli’s direction, Appellant said “I don’t know.” N.T.,

10/4/17, at 82.

      When announcing the sentence, the sentencing court acknowledged that

it had considered all of the evidence presented by Appellant and read all of

the exhibits he had presented. N.T., 10/5/17, at 6. The sentencing court

analyzed the case pursuant to the three factors set out in Section 9721(b) of

the Sentencing Code: protection of the public, the gravity of the offense and

the rehabilitative needs of the defendant. 42 Pa.C.S. § 9721(b); see also

Batts II, 163 A.3d at 460. The sentencing court first noted that Appellant

had a difficult childhood, but had done “extremely well by all accounts since

he’s been incarcerated” and had no evidence of disciplinary problems in

                                     - 13 -
J-A04044-19



prison.   N.T., 10/5/17, at 3.      The court stated that, while Appellant

acknowledged his guilt, he had not offered a “true explanation” or “true

insight” as to his role in the murder for which he was convicted. Id. at 3-4.

      Turning to the protection of the public, the sentencing court noted

Appellant’s low risk of recidivism and his actions in avoiding the ever-present

violence in prison. Id. at 4-5. Nevertheless, the sentencing court expressed

reservation regarding Appellant’s “lack of acknowledgement” for the murder

of Goeke. Id. at 5. Finally, when discussing the gravity of the offense, the

sentencing court stated that the murder was one of the “most serious of

crimes,” consisting of multiple brutal assaults over a period of time. Id. at 5-

6.

      We conclude that, in rendering the sentence on Appellant, the

sentencing court applied the correct law, exercised its judgment without

partiality, prejudice, bias, or ill will, and did not arrive at a manifestly

unreasonable decision. The record reflects that the sentencing court engaged

in a reasoned analysis of the Section 9721(b) sentencing factors with

reference to the evidence presented at the sentencing hearing.       The court

discussed Appellant’s difficult family history prior to the commission of the

murder, his rehabilitation and work in assisting others while in prison, and his

low predicted chance of recidivism.       In addition, the sentencing court

recognized the brutal nature and circumstances of the murder for which

Appellant was convicted and Appellant’s lack of insight into his role in the

murder.

                                     - 14 -
J-A04044-19



     Appellant challenges the fact that the sentencing court overemphasized

his apparent lack of insight into his role in the murder compared to his self-

improvement that he has demonstrated while incarcerated.            Such an

argument is beyond the scope of review of an appellate court reviewing a

sentencing decision. The balancing of the Section 9721(b) sentencing factors

is the sole province of a sentencing judge. Commonwealth v. Bricker, 41
A.3d 872, 876 (Pa. Super. 2012). Furthermore, in evaluating Appellant’s lack

of insight, the “sentencing court is in a superior position to review the

defendant’s character, defiance or indifference, and the overall effect and

nature of the crime.” Conte, 198 A.3d at 1177 (citation and quotation marks

omitted).

     Next, Appellant challenges the decision of the sentencing court to deny

admission to his Exhibit D-1 that he sought to introduce with his motion to

reconsider his sentence. This exhibit included information compiled by the

Juvenile Law Center on January 15, 2018 concerning the terms of the

resentencing for the 120 juvenile offenders in Pennsylvania who had, as of the

date of the report, been resentenced pursuant to Miller and Montgomery

after originally being convicted of first-degree murder and receiving a life-

without-parole sentence.   According to the exhibit, Appellant falls into the

group of 15% of the juvenile offenders who received a new minimum sentence

in excess of 35 years’ imprisonment and the amount of time they had already

served. Ex. D-1, Ex. B. Appellant contends Exhibit D-1 was relevant to the

sentencing court’s determination of his sentence because it demonstrates the

                                    - 15 -
J-A04044-19



disparity between Appellant and the great majority of similarly situated

defendants and promotes uniformity and certainty in the sentencing, which,

in   the    absence   of   sentencing    guidelines   applicable   to    post-Miller

resentencings, the Supreme Court stressed as its rationale in Batts II for

directing sentencing courts to take guidance from Section 1102.1. 163 A.3d

at 458. The sentencing court did not state its rationale for denying admission

of Exhibit D-1 at the sentencing hearing, but the court explained in its 1925(b)

opinion that the exhibit was denied because it was not relevant to the

determination of an individualized sentence for Appellant. Sentencing Court

Opinion, 5/16/18, at 35-36.

      “The admissibility of evidence is a matter within the sound discretion of

the trial court and will be reversed only where there is a clear abuse of

discretion.”   Commonwealth v. Clemons, 200 A.3d 441, 474 (Pa. 2019)

(citation omitted). Our standard of review of a challenge to an evidentiary

ruling is therefore limited. Conte, 198 A.3d at 1180. “Abuse of discretion is

not merely an error of judgment, but rather where the judgment is manifestly

unreasonable or where the law is not applied or where the record shows that

the action is a result of partiality, prejudice, bias or ill will.”     Id. (citation

omitted).

      The purpose of a motion for reconsideration or modification of sentence

is to afford the sentencing court the opportunity to correct any errors that

may have occurred at sentencing prior to appellate review. Commonwealth

v. Burtner, 453 A.2d 10, 12 (Pa. Super. 1982); see also Pa.R.Crim.P. 720

                                        - 16 -
J-A04044-19



Comment (“As a general rule, the motion to modify sentence…gives the

sentencing judge the earliest opportunity to modify the sentence.”).         A

sentencing court has the authority to receive additional evidence upon a

motion for reconsideration, but the court “is not required to afford the

defendant a second opportunity to present evidence not related to any alleged

error occurring at a prior proceeding.” Burtner, 453 A.2d at 12. “Where the

sentencing procedure has been properly conducted, it is within the court’s

discretion whether to receive additional evidence or rely on the sentencing

record.” Id.

      In this case, Appellant offered the information regarding other

resentencings of juvenile offenders in Exhibit D-1 in order to demonstrate the

disparity between Appellant’s sentence and other sentences rendered and to

provide an additional resource to the sentencing court in reevaluating

Appellant’s sentence. Ex. D-1 at 1-3. The exhibit did not relate to an error

at the sentencing hearing and could have been offered at that prior

proceeding. Thus, the sentencing court acted within its authority in not

allowing the admission of Exhibit D-1 at the hearing on the reconsideration

motion. Burtner, 453 A.2d at 12.

      Furthermore, the sentencing court did not abuse its discretion in denying

the admission of Exhibit D-1 on the basis of relevancy. Evidence is relevant

“if it tends to establish a material fact, makes a fact at issue more or less

probable, or supports a reasonable inference supporting a material fact.”

Clemons, 200 A.3d at 474; see also Pa.R.E. 401.         “Evidence that is not

                                    - 17 -
J-A04044-19



relevant is not admissible.”    Pa.R.E. 402.    Exhibit D-1 merely lists the

sentences imposed on the other 120 juvenile offenders who were required to

be resentenced for first-degree murder following Miller and Montgomery,

and includes the docket sheet for each case. The exhibit does not contain any

information regarding the nature of the criminal offense, the background or

other characteristics of the defendant, or any other item of information that

the courts in the other cases would have considered in fashioning the

sentences.    Consideration of merely the sentences of the 120 juvenile

offenders without any information regarding the particular cases does not

shed any light on the Section 9721(b) factors that the sentencing court was

required to consider. The consideration of the sentences by themselves is

also contrary to Pennsylvania’s individual sentencing scheme, which mandates

that courts consider in each case the nature and circumstances of the crime

and character of the defendant rather than only looking to the mere fact of

the offense committed. Commonwealth v. Luketic, 162 A.3d 1149, 1160

(Pa. Super. 2017). While our Supreme Court in Batts II instructed sentencing

courts to look to the minimum sentences set forth in Section 1102.1 of the

Crimes Code in resentencing juvenile offenders in order to promote the goals

of uniformity and certainty, the Court recognized that uniformity in sentencing

does not obviate the requirement that the sentence be individualized with

respect to the factors of the particular defendant and criminal offense. 163
A.3d at 457-58.




                                    - 18 -
J-A04044-19



       In his final three issues on appeal, Appellant challenges the legality of

his sentence. “When reviewing the legality of a sentence, our standard of

review is de novo and our scope of review is plenary.” Commonwealth v.

Seskey, 170 A.3d 1105, 1107 (Pa. Super. 2017). Where a sentence is found

to be illegal, it must be vacated. Commonwealth v. Rivera, 95 A.3d 913,

915 (Pa. Super. 2014).

       Appellant’s fourth appellate issue challenges the sentencing court’s

failure to consider the factors enunciated in Miller concerning the “hallmark

features” of youth, including the defendant’s family background, maturity

level, potential for rehabilitation, and susceptibility to peer pressure or familial

influence. 576 U.S. at 476-78; see also Batts I, 66 A.3d at 297; Knox, 50
A.3d at 745. Appellant contends that Miller and Montgomery command that

the youth-related factors of Miller must be considered in every case in which

a life-without-parole sentence is statutorily permissible.       Appellant argues

that, because the sentencing court did not address the Miller factors when

imposing his sentence, the sentence was illegal and must be vacated.9




____________________________________________


9 The Commonwealth contends that this argument is a challenge to the
discretionary aspects of his sentence, rather than a challenge to the legality
of the sentence. However, our Supreme Court explained in Commonwealth
v. Machicote, ___ A.3d ___, No. 14 WAP 2018 (Pa. filed April 26, 2019), that
a claim that a sentence was not imposed in compliance with the substantive
rule of law announced in Miller and Montgomery implicates the court’s legal
authority to impose such a sentence and therefore is a challenge to the legality
of the sentence. Id., slip op. at 14-15.

                                          - 19 -
J-A04044-19



        In Batts II, the Supreme Court established a two-part framework for

the sentencing of juvenile offenders who are convicted of offenses for which a

life-without-parole sentence is authorized.    The Court stated that in cases

where the Commonwealth requests a sentence of life imprisonment without

parole for a juvenile offender, it must provide reasonable notice to the

defendant and then must prove beyond a reasonable doubt that the offender

“exhibits such irretrievable depravity that rehabilitation is impossible.” Batts

II, 163 A.3d at 455 (emphasis omitted) (quoting Montgomery, 136 S. Ct. at

733).    As the Court explained, the Commonwealth may seek to meet its

burden by producing evidence relevant to the Miller and Section 1102.1(d)

factors, and the court must examine each of the Miller and Section 1102.1(d)

factors prior to weighing whether to sentence a juvenile offender to life without

parole. Id. at 455 & n.23.

        In contrast, the Court in Batts II stated that in cases where a

sentencing court sentences a juvenile offender to life with the possibility of

parole, the sentencing court should be guided by the minimum terms of

incarceration set forth in Section 1102.1(a) and apply the “traditional

sentencing considerations” of Section 9721(b) of the Sentencing Code. Id. at

460.    The Court did not impose a requirement that courts in such cases

consider the Miller factors or the Section 1102.1(d) factors when rendering

the sentence.     Thus, after reviewing Batts II, this Court concluded in

Commonwealth v. White, 193 A.3d 977 (Pa. Super. 2018), that “a

sentencing court must consider these Miller factors only in cases where the

                                     - 20 -
J-A04044-19



Commonwealth is attempting to meet its burden of overcoming the

presumption against juvenile [life-without-parole] sentences.” Id. at 983. In

cases where the Commonwealth does not seek a life-without-parole sentence,

the application of the Miller factors is not required. Id.

       In Commonwealth v. Machicote, ___ A.3d ___, No. 14 WAP 2018

(Pa. filed April 26, 2019), our Supreme Court revisited the circumstances in

which a sentencing court must consider the Miller factors when resentencing

a juvenile offender. In that case, the appellant was originally convicted of

second-degree murder in 2004 for a crime committed when he was 17 and

received a life-without-parole sentence as required by Section 1102 of the

Crimes Code.10 Id., slip op. at 1-2. At the appellant’s resentencing hearing

pursuant to Miller and Montgomery, the Commonwealth requested a life-

without-parole sentence, but the sentencing court ultimately imposed a

sentence of 30 years to life imprisonment. Id., slip op. at 9-10. The court,
____________________________________________


10 Section 1102 imposes a mandatory sentence of life imprisonment on
offenders convicted of first- or second-degree murder. 18 Pa.C.S. § 1102(a)-
(b). Though the General Assembly amended this section to make it not
applicable to juvenile offenders at the time that the new sentencing scheme
of Section 1102.1 was enacted, these amendments only apply to offenders
who were convicted of first- or second-degree murder after the date Miller
was decided. Id.; 18 Pa.C.S. § 1102.1(a), (c). Offenders convicted of first-
or second-degree murder prior to Miller remain subject to mandatory
maximum sentences of life imprisonment pursuant to Section 1102, albeit
those offenders will not be subject to a life-without-parole sentence unless the
sentencing court determines that they are incapable of rehabilitation pursuant
to the substantive and procedural protections outlined in Miller and
Montgomery. See Machicote, slip op. at 7-8, 15-16; Batts II, 163 A.3d at
445; Batts I, 66 A.3d at 295-97; Commonwealth v. Ligon, ___ A.3d ___,
2019 Pa. Super. 96, *6 (filed March 28, 2019).

                                          - 21 -
J-A04044-19



however, did not consider the Miller factors as they pertained to the appellant

on the record at the resentencing hearing, and the appellant argued on appeal

that the failure to consider the Miller factors rendered his new sentence

unconstitutional. Id., slip op. at 10-11. The Supreme Court agreed, holding

that a court that performs a resentencing pursuant to Miller and

Montgomery of a juvenile offender exposed to a potential life-without-parole

sentence must conduct an individualized sentencing with reference to the

Miller factors, as well as the criteria listed in Section 1102.1(d), even where

the sentencing court ultimately does not impose a life-without-parole

sentence. Id., slip op. at 16-17. As the Supreme Court explained:

      The [sentencing] court’s misstep was not considering the Miller
      factors on the record when the Commonwealth had asked for a
      sentence of life without parole, and when [the offender] was
      exposed to said sentence as a result of his conviction prior to
      Miller and the statutory language of Section 1102.

Id., slip op. at 16. To not consider the Miller factors in such cases, according

to the High Court, would “effectively nullif[y] the procedural protections set

forth in Montgomery and solidified by this Court in Batts II.” Id.

      In light of our Supreme Court’s decisions in Batts II and Machicote

and our opinion in White, we conclude that the sentencing court in this matter

did not err when imposing the 45-years-to-life sentence upon Appellant

without considering the Miller factors. In this case, while the Commonwealth

did initially file a notice of intent to seek a life-without-parole sentence, the

Commonwealth withdrew its notice of intent with leave of the court prior to



                                     - 22 -
J-A04044-19



the resentencing hearing. Notice of Intent to Seek Sentence of Life Without

Parole, 7/28/17; Motion for Leave to Withdraw Notice of Intent, 9/8/17;

Order, 9/14/17. This case is thus distinguishable from Machicote and the

class of cases described in Batts II where the consideration of the Miller

factors were held to be necessary because the sentencing court both had the

statutory authorization to impose a life-without-parole sentence and the

Commonwealth had requested that sentence.               Accordingly, because the

Commonwealth here did not seek, and the sentencing court did not impose, a

life-without-parole sentence, there was no error by the sentencing court in

failing to consider the Miller factors. See White, 193 A.3d at 983.

          In his fifth issue, Appellant argues that his sentence of 45 years to life

imprisonment, with credit for time served from the date he originally entered

the correctional system, constitutes a de facto life-without-parole sentence.

This Court has rejected similar arguments in several recent cases in which a

juvenile offender originally sentenced to life without parole was resentenced

following Miller and Montgomery. See White, 193 A.3d at 986 (35-years-

to-life     sentence   with   earliest   opportunity   for   parole   at   age   52);

Commonwealth v. Bebout, 186 A.3d 462, 469-70 (Pa. Super. 2018) (45-

years-to-life sentence with earliest opportunity for parole at age 60);

Commonwealth v. Foust, 180 A.3d 416, 438 (Pa. Super. 2018) (two




                                         - 23 -
J-A04044-19



consecutive 30-years-to-life sentences).11 In Foust, following an extensive

review of Miller, Montgomery, and the precedent on which they rely, we

held that “a trial court may not impose a term-of-years sentence on a juvenile

convicted of homicide if that term-of-years sentence equates to a de facto

[life-without-parole] sentence unless it finds, beyond a reasonable doubt, that

the juvenile is incapable of rehabilitation.” 180 A.3d at 433. We concluded

that the two consecutive sentences of 30 years to life imprisonment that were

imposed on the defendant in Foust for two first-degree murder charges must

be examined separately and that viewed as such each 30 year sentence was

not an unconstitutional de facto life sentence. Id. at 434-38. While noting

that   there    are   certain    terms-of-years    sentences   which   are   clearly

constitutional and others that are clearly not, we “explicitly decline[d] to draw

a bright line…delineating what constitutes a de facto [life-without-parole]

sentence and what constitutes a constitutional term-of-years sentence.” Id.

at 438.

       Our decision in Bebout is especially relevant here. In that case, the

defendant also received a 45-years-to-life sentence upon resentencing

pursuant to Miller and Montgomery, albeit he was 15 years old at the time

____________________________________________


11  We also decided in Commonwealth v. Felder, No. 660 EDA 2015,
unpublished memorandum at 3-9 (Pa. Super. filed Dec. 20, 2017), that a
sentence of 50-years-to-life in prison issued to a juvenile offender upon
resentencing following Miller and Montgomery did not constitute a de facto
life-without-parole sentence. Our Supreme Court has granted a petition for
allowance of appeal to address our resolution of this issue. Commonwealth
v. Felder, 187 A.3d 909 (Pa. 2018).

                                          - 24 -
J-A04044-19



he began serving his sentence and would be eligible for parole at age 60.

Bebout, 186 A.3d at 468. This Court concluded that, in determining whether

a sentence is a de facto life sentence, “it must at least be plausible that one

could survive to the minimum release date with some consequential likelihood

that a non-trivial amount of time at liberty awaits.” Id. at 468 (emphasis in

original).   We rejected the defendant’s argument based on statistical data

regarding life expectancy as inconclusive, and observed that the data alone

did not resolve the difficulty of devising a standard to determine when a term-

of-years sentence crosses the threshold into being a de facto life sentence.

Id. at 468-69.       While we noted that the 45-years-to-life sentence “falls

between      the   ‘clearly’   constitutional     and   unconstitutional   parameters

suggested by the Foust Court,” we held that the defendant had failed to show

that a sentence which authorized his release at age 60 was the functional

equivalent of a life-without-parole sentence.           Id. at 467, 469-70 (quoting

Foust, 180 A.3d. at 438).

      In light of our binding precedent, we conclude that Appellant has not

demonstrated that he has no meaningful chance of survival until he completes

his 45-year minimum sentence to enjoy his time at liberty at parole, should

he be granted release. While Appellant will not be eligible for parole until age

62, two years longer than the defendant in Bebout, Appellant has not shown

any significant difference between the ages at the earliest possible point of

release that would distinguish his case from Bebout. Furthermore, though

Appellant has cited statistical data concerning life expectancy and case law of

                                         - 25 -
J-A04044-19



other states, as in Bebout, we must conclude that Appellant has not offered

a workable standard as to what types of terms-of-years sentences are the de

facto equivalent of life-without-parole sentences.

       Finally, Appellant argues that the order of restitution in the amount of

$1,000 to the heirs of the victim for the victim’s funeral expenses was illegal

under Section 1106 of the Crimes Code, 18 Pa.C.S. § 1106, because

restitution had not been imposed in his original sentence and there was no

request for restitution at the resentencing hearing.12    The Commonwealth

concedes that the award of restitution was improper, Commonwealth’s Brief

at 41-42, and the sentencing court agrees and requests that the award be

vacated. Sentencing Court Opinion, 5/16/18, at 36.

       Pursuant to Section 1106, the Commonwealth is responsible for making

a recommendation to the sentencing court as to the amount of the restitution

to be ordered based on information provided by the victim or other available

information. 18 Pa.C.S. § 1106(c)(4)(i)-(ii). “[R]estitution is proper only if

there is a direct causal connection between the crime and the loss.”


____________________________________________


12 Appellant’s claim that the sentencing court erred in awarding restitution
where the Commonwealth made no showing that it was entitled to restitution
under Section 1106 implicates the legality of the sentence rather than the
discretionary aspect of the sentence. See Commonwealth v. Weir, 201
A.3d 163, 172-74 (Pa. Super. 2018) (drawing distinction between claims
which assert that the Commonwealth did not demonstrate each of the
elements under Section 1106, which implicate the sentencing court’s statutory
authority and thus challenge the legality of the sentence, and claims asserting
that the restitution order was excessive, which implicates the discretionary
aspects of the sentence).

                                          - 26 -
J-A04044-19



Commonwealth v. Harriott, 919 A.2d 234, 238 (Pa. Super. 2007).

“Because restitution is a sentence, the amount ordered must be supported by

the record, and may not be speculative.” Commonwealth v. Weir, 201 A.3d
163, 171 (Pa. Super. 2018). In addition, the amount of restitution awarded

“must be determined under the adversarial system with considerations of due

process.”   Id.   Because, as all parties agree, the Commonwealth did not

recommend restitution, there was no discussion of the propriety of a

restitution award at the sentencing hearing, and there is no support in the

record for the amount of restitution ordered, the portion of Appellant’s

sentence requiring that he pay restitution in the amount of $1,000 to the

victim’s heirs was in error.

      “If this Court determines that a sentence must be corrected, we are

empowered to either amend the sentence directly or to remand the case to

the trial court for resentencing.”   Commonwealth v. Benchoff, 700 A.2d
1289, 1294 (Pa. Super. 1997). “[I]f we determine that a correction by this

[C]ourt may upset the sentencing scheme envisioned by the [sentencing]

court, the better practice is to remand.” Id. (citation and quotation marks

omitted). In this case, the correction does not upset the sentencing scheme

and no further action is required of the sentencing court; therefore remand

for resentencing is not warranted.     Accordingly, we vacate the restitution

portion of Appellant’s sentence, and affirm the sentence in all other respects.

      Judgment of sentence vacated in part and affirmed in part. Jurisdiction

relinquished.

                                     - 27 -
J-A04044-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/19




                          - 28 -